 



EXHIBIT______
COMPLETION GUARANTY
     THIS COMPLETION GUARANTY (this “Guaranty”) is dated as of August 1, 2005
made by TOUSA HOMES, L.P., a Delaware limited partnership (“TOUSA Member”), and
TECHNICAL OLYMPIC USA, INC., a Delaware corporation (together with TOUSA Member,
jointly and severally, the “Guarantors’’), in favor of DEUTSCHE BANK TRUST
COMPANY AMERICAS, in its capacity as Administrative Agent for the Lenders
described below (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
RECITALS
     A. Pursuant to that certain Credit Agreement dated as of the date hereof
(as the same may be Modified from time to time, the “Loan Agreement”) by and
among EH/TRANSEASTERN, LLC, a limited liability company organized under the laws
of the state of Delaware and TE/TOUSA SENIOR, LLC, a limited liability company
organized under the laws of the state of Delaware (together, jointly and
severally, the “Borrowers” and each a “Borrower”), the Lenders from time to time
party thereto (the “Lenders”), and Administrative Agent, the Lenders have agreed
to make a loan to Borrowers in an initial principal amount of $450,000,000 (the
“Loan”), consisting of $335,000,000 aggregate principal amount of Term Loans,
and up to $115,000,000 aggregate principal amount of Revolving Commitments.
     B. The Operating Company Entities have initiated certain Projects, as
defined below, and Borrowers intend to use portions of the Revolving Commitments
to pay for certain costs and expenses incurred or to be incurred in connection
therewith.
     C. It is a condition precedent to the making of the Loan by the Lenders
that Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent.
     D. Capitalized terms used and not otherwise defined herein shall have the
meaning ascribed to such terms in the Loan Agreement.
AGREEMENT
     NOW THEREFORE, to induce the Lenders to extend the Loan to Borrowers, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Guarantors hereby covenant and agree, jointly and
severally, as follows:
     (i) Completion Obligations.
          (a) Defined Terms. For purposes of this Guaranty the following
capitalized terms shall have the meanings set forth herein:
                (1) “Development Activities” means the development,
construction, equipping, and completion of any fixtures, infrastructure, or
other works of improvement, including, without limitation, grading, installation
of utilities, excavation, demolition, lot development, and any other activities
that could give rise to a Mechanics Lien.

1



--------------------------------------------------------------------------------



 



                (2) “Encroachments” means any overlaps, boundary line disputes,
and any other encroachments with respect to any Real Property adjoining the
Mortgaged Property or any easements encumbering the Mortgaged Property.
                (3) “Losses” means liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
(including reasonable attorney’s fees and expenses) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
Administrative Agent or Lenders.
                (4) “Mechanic’s Lien(s)” means any and all Liens filed by any
Person, directly or indirectly (including through any number of tiers of
contractors, subcontractors, or material suppliers) furnishing, or claiming to
have furnished, materials, labor, or services for or in connection with a
Project, other than any Lien held by Administrative Agent.
                (5) “Project” means performance and completion of all
Development Activities with respect to any portion of the Mortgaged Property as
to which Development Activities have commenced as of the date of this Guaranty.
A Project shall not be deemed completed until all Development Activities
contemplated by any applicable Contractual Obligations with respect to such
Project, including any applicable Purchase/Option Agreement, has been completed
and unconditional releases of all applicable Mechanics Liens has been delivered
to Borrowers and Administrative Agent.
                (6) “Project Costs” means any and all costs, expenses, and
liabilities for and/or in connection with a Project, including: costs for labor,
goods, materials, and services; all architectural, engineering and consulting
fees; all permitting fees, licensing fees, amounts payable under construction
contracts and subcontracts, costs of bonds, and any and all other costs of such
Project what could give rise to a Mechanics Lien. “Project Costs” shall also
include any and all costs, expenses, and outlays intended to be funded under a
Revolving Commitment, or that the Loan Agreement requires Borrowers to pay, with
respect to a Project.
                (7) “Survey Exceptions” means (1) those exceptions to an ALTA
lender’s title policy that would customarily be eliminated upon the delivery of
an ALTA Survey, including the following sections of the Florida Form 9
Endorsement to an ALTA Title Policy: the second sentence of Section l(b) and
sections l(b)(3), l(b)(4), 3(a), 4 and 5; and (2) an exception to an ALTA title
policy which eliminates one or more of the coverages described in clause (1) as
a result of existing development on the subject Real Property.
          (b) Payment of Project Costs. Guarantors do hereby, jointly and
severally, unconditionally, absolutely and irrevocably guarantee to the
Administrative Agent, for the benefit of the Lenders and their respective
successors and assigns, as a primary obligor and not merely as a surety that
Borrowers shall fully and punctually pay and discharge all Project Costs, in
accordance with the Loan Agreement and the other Loan Documents, as the same may
become due and payable, and pay and discharge all proper claims and demands
(subject to any Good Faith Contest) for any Project Costs.
          (c) Removal of Mechanics Liens. Guarantor shall promptly pay, bond, or
otherwise remove any Mechanics’ Liens that may be filed at any time with respect
to the Project,

2



--------------------------------------------------------------------------------



 



including, without limitation, any and all Mechanics Liens (1) disclosed
pursuant to Title Policies issued (or committed to be issued) to Administrative
Agent on or about the Closing Date; or (2) otherwise subject on or about the
Closing Date to a recorded notice of commencement or similar document evidencing
the commencement of a work of improvement on the subject Mortgaged Property.
Notwithstanding the foregoing, (i) Guarantors shall not be required to take any
action with respect to any Mechanic’s Lien that Borrowers have timely removed in
accordance with the Loan Agreement or that are the subject of a Good Faith
Contest; and (ii) Administrative Agent shall not be required to accept
additional Real Property as a Borrowing Base Asset if Mechanics Liens encumber
such properties at the time acquired; instead, any such Mechanics Liens shall be
subject to Administrative Agent’s approval in its sole and absolute discretion.
          (d) Completion of Development Activities. Guarantors shall promptly
and in compliance with the Loan Agreement complete or cause the completion of
all Development Activities with respect to a Project in accordance with all
applicable Contractual Obligations, all free and clear of all material defects
and in full compliance with all Requirements of Law and free of Mechanic’s
Liens.
          (e) Losses Arising from Survey Exceptions. Guarantors agree and
acknowledge that (1) Borrowers have not delivered certain updated ALTA Survey’s
to Administrative Agent with respect to portions of the Mortgaged Property, and,
as a result, the Title Policies issued at closing contain certain Survey
Exceptions that would otherwise be unacceptable to Administrative Agent; and (2)
Administrative Agent’s willingness to accept such Title Policies subject to the
Survey Exceptions is expressly conditioned upon Guarantors’ agreement to
indemnify, defend, and hold harmless Administrative Agent against Losses that
could have been avoided had an ALTA Survey been timely delivered and the Survey
Exceptions removed from the Title Policies. In consideration of the foregoing,
Guarantors do hereby, jointly and severally, unconditionally, absolutely and
irrevocably guarantee to the Administrative Agent, for the benefit of the
Lenders and their respective successors and assigns, as a primary obligor and
not merely as a surety, any Losses arising out of or in connection with the
existence of any Liens in respect of the Mortgaged Property, including, without
limitation, any Encroachments, to the extent such Liens and Encroachments:
(i) are not already specifically included as exceptions in the Title Policies
(other than in or through any Survey Exceptions); and (ii) would have been
revealed by a current ALTA Survey of the subject Mortgaged Property performed as
of the date of the subject Title Policy. Guarantors agree to indemnify, defend,
and hold harmless Administrative Agent and Lenders from and against any such
Losses.
          (f) Reimbursement of Administrative Agent. If Administrative Agent
shall, in accordance with the Loan Agreement: (a) cause any Development
Activities with respect to a Project to be performed; (b) pay any Project Costs;
or (c) cause any Mechanic’s Lien to be released, paid, bonded or discharged;
then Guarantors shall immediately reimburse Administrative Agent for all sums
paid by Administrative Agent including any reasonable attorneys’ fees in
connection therewith.
          (g) Guaranteed Obligations. Each of the obligations of Guarantors as
set forth in this Section 1 are referred to as the “Guaranteed Obligations.”
Each Guarantor further agrees that the Guaranteed Obligations may be not
Modified, waived, accelerated or compromised from

3



--------------------------------------------------------------------------------



 



time to time, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any
Modification, waiver, acceleration or compromise of any of the Guaranteed
Obligations.
     (ii) Nature of Guaranty. This is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. Each
Guarantor waives any right to require that any resort be had by the
Administrative Agent or any Lender to any of the security held for payment of
the Guaranteed Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any Lender in favor of Borrowers or any
other person. This Guaranty may not be revoked by Guarantors and shall continue
to be effective with respect to the Guaranteed Obligations arising or created
after any attempted revocation by Guarantors. It is the intent of Guarantors
that the obligations and liabilities of Guarantors hereunder are absolute and
unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully and finally satisfied, such obligations and liabilities
shall not be discharged or released in whole or in part, by any act or
occurrence which might, but for the provisions of this Guaranty, be deemed a
legal or equitable discharge or release of Guarantors.
     (iii) Rights Independent. The obligations of Guarantors hereunder are
independent of the Obligations of Borrowers or the obligations of any other
Person, including any other Person executing a guaranty of any or all of the
Guaranteed Obligations (such Person, an “Other Guarantor”) or any security for
the Guaranteed Obligations, and the Administrative Agent may proceed in the
enforcement hereof independently of any other right or remedy that the
Administrative Agent may at any time hold with respect to the Guaranteed
Obligations or any security or other guarantee therefor. The Administrative
Agent may file a separate action or actions against Guarantors hereunder,
whether action is brought and prosecuted with respect to any security or against
Borrowers or any Other Guarantor or any other Person, or whether Borrowers or
any Other Guarantor or any other Person is joined in any such action or actions.
Each Guarantor waives the benefit of any statute of limitations affecting its
liability hereunder or the enforcement of the Guaranteed Obligations. The
liability of Guarantors hereunder shall be reinstated and revived, and the
rights of the Administrative Agent and each Lender shall continue, with respect
to any amount at any time paid on account of the Guaranteed Obligations which
shall thereafter be required to be restored or returned by the Administrative
Agent or any Lender upon the bankruptcy, insolvency, or reorganization of
Borrowers or any other Person, or otherwise, all as though such amount had not
been paid. Each Guarantor further agrees to the extent (i) Borrowers or any
Guarantor make any payment to the Administrative Agent or any Lender in
connection with the Guaranteed Obligations and all or any part of such payment
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid by the trustee, receiver or any other entity,
whether under any Bankruptcy Law or otherwise, or (ii) in the event following
the payment in full of the principal amount of the Loan, the Administrative
Agent or any Lender is subject to further liability, loss, or expense covered by
the indemnification obligations set forth in the Loan Documents (the payments
and obligations referred to in clauses (i) and (ii) above are hereafter referred
to, collectively, as “Preferential Payments”), then this Guaranty shall continue
to be effective or shall be reinstated, as the case may be, and, to the extent
of such payment or repayment by the Administrative Agent or such Lender, the
Guaranteed Obligations or part thereof intended to be satisfied by such
Preferential

4



--------------------------------------------------------------------------------



 



Payment shall be revived and continued in full force and effect as if said
Preferential Payment had not been made.
     (iv) Authority to Modify the Guaranteed Obligations. Each Guarantor
authorizes the Administrative Agent and each Lender, without notice to or demand
on Guarantors and without affecting its liability hereunder or the
enforceability hereof, from time to time to: (a) Modify, waive, accelerate or
compromise the time for payment or the terms of the Guaranteed Obligations or
any part thereof, including increase or decrease the rates of interest thereon;
(b) Modify, waive, accelerate, compromise, or enter into or give any agreement,
approval, or consent with respect to, the Guaranteed Obligations or any part
thereof or any of the Loan Documents or any security or additional guaranties,
or any condition, covenant, default, remedy, right, representation, or term
thereof or thereunder; (c) accept new or additional instruments, documents, or
agreements in exchange for or relative to any of the Loan Documents or the
Guaranteed Obligations or any part thereof; (d) accept partial payments on the
Guaranteed Obligations; (e) receive and hold additional security or guaranties
for the Guaranteed Obligations or any part thereof or this Guaranty;
(f) release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer, and enforce the Guaranteed Obligations or any security or
any other guaranties, and apply any security and direct the order or manner of
sale thereof as the Administrative Agent or such Lender in its discretion may
determine; (g) release Borrowers or any other Person or any Other Guarantor from
any personal liability with respect to the Guaranteed Obligations or any part
thereof; (h) settle, release on terms reasonably satisfactory to the
Administrative Agent or such Lender or by operation of law or otherwise,
compound, compromise, collect, or otherwise liquidate or enforce any of the
Guaranteed Obligations and any security or other guarantee in any manner,
consent to the transfer of any security, and bid and purchase at any sale; and
(i) consent to the merger or any other change, restructure, or termination of
the corporate existence of Borrowers or any other Person and correspondingly
restructure the Guaranteed Obligations, and any such merger, change,
restructure, or termination shall not affect the liability of Guarantors
hereunder or the enforceability hereof with respect to all Guaranteed
Obligations.
     (v) Waiver of Defenses.
          (a) Each Guarantor waives any right to require the Administrative
Agent or any Lender, prior to or as a condition to the enforcement of this
Guaranty, to: (i) proceed against Borrowers or any other Person or any Other
Guarantor; (ii) proceed against or exhaust any security for the Guaranteed
Obligations or to marshal assets in connection with foreclosing collateral
security; (iii) give notice of the terms, time, and place of any public or
private sale of any security for the Guaranteed Obligations; or (iv) pursue any
other remedy in the Administrative Agent’s or such Lender’s power whatsoever.
          (b) Each Guarantor waives any defense arising by reason of: (i) any
disability or other defense of Borrowers or any other Person with respect to the
Guaranteed Obligations; (ii) the unenforceability or invalidity of the
Guaranteed Obligations, any of the Loan Documents or any security or any other
guarantee for the Guaranteed Obligations, or the lack of perfection or failure
of priority of any security for the Guaranteed Obligations; (iii) the cessation
from any cause whatsoever of the liability of Borrowers or any other Person or
any Other Guarantor (other than by reason of the full payment and discharge of
the Guaranteed Obligations); (iv) any act or

5



--------------------------------------------------------------------------------



 



omission of the Administrative Agent or any Lender or any other Person which
directly or indirectly results in or aids the discharge or release of Borrowers
or any other Person or the Guaranteed Obligations or any security or other
guarantee therefor by operation of law or otherwise; (v) the taking or accepting
of any other security, collateral or guaranty, or other assurance of the payment
or performance of all or any of the Guaranteed Obligations; (vi) any release,
surrender, exchange, subordination, deterioration, waste, loss or impairment by
the Administrative Agent or any Lender (including any negligent impairment but
excluding any gross negligent or willful impairment) of any collateral, property
or security, at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations; (vii) the failure of
the Administrative Agent, any Lender or any other Person to exercise diligence
or reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of any collateral, property or security
(but excluding any gross negligence or willful misconduct on the part of the
Administrative Agent or any Lender); (viii) the fact that any collateral,
security, security interest or lien contemplated or intended to be given,
created or granted as security for the repayment of the indebtedness evidenced
by the Notes or the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Guarantor that such
Guarantor is not entering into this Guaranty in reliance on, or in contemplation
of the benefits of, the validity, enforceability, collectibility or value of any
of the collateral for the Guaranteed Obligations or any security interest in
such collateral; (ix) any payment by Borrowers to the Administrative Agent or
any Lender is held to constitute a preference under the Bankruptcy Code or any
another federal, state or local laws concerning bankruptcy, insolvency,
reorganization or relief of debtors, or for any reason the Administrative Agent
or any Lender is required to refund such payment or pay such amounts to
Borrowers or any other Person legally entitled thereto; and (x) any and all
other suretyship or guarantor defenses that may be available to Guarantors.
          (c) Each Guarantor waives: (i) all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, and all other notices of any kind or nature whatsoever with respect to
the Guaranteed Obligations, and notices of acceptance of this Guaranty and of
the existence, creation, or incurring of new or additional Guaranteed
Obligations; (ii) any rights to set-offs, recoupments, claims or counterclaims;
and (iii) any right to revoke or terminate this Guaranty.
     (vi) Subordination.
          (a) Each Guarantor hereby covenants and agrees that the principal of,
or interest on, all now existing and hereafter arising Indebtedness of Borrowers
to Guarantor (the “Claims”) and all rights and remedies of Guarantors with
respect thereto and any lien securing payment thereof are and shall continue to
be subject, subordinate and rendered junior in the right of payment to all
amounts due and payable in respect of the Guaranteed Obligations, as the same
may be Modified, waived, accelerated or compromised from time to time.
          (b) Guarantors represent and warrant to the Administrative Agent that
Guarantors are or will be the sole and absolute owners of the Claims and have
not sold, assigned, transferred or otherwise disposed of any right they may have
to repayment of the Claims or any security therefor. Guarantors hereby further
covenant and agree that upon the occurrence and

6



--------------------------------------------------------------------------------



 



during the continuation of any Potential Default or Event of Default, until the
Guaranteed Obligations are paid and performed in full: (i) Guarantors will not
receive, directly or indirectly, any payment, advance, credit or further
security of any kind whatsoever on account of the Claims; (ii) Guarantors will
not sell, assign, transfer or endorse the Claims or any part or evidence
thereof; (iii) Guarantors will not Modify the Claims or any part or evidence
thereof; and (iv) Guarantors will not take, or permit any action to be taken, to
assert, collect or enforce the Claims or any part thereof.
          (c) Upon any distribution of all of the assets of any Borrower to its
creditors upon the dissolution, winding up, liquidation, arrangement, or
reorganization of any Borrower, whether in any bankruptcy, insolvency,
arrangement, reorganization or receivership proceeding or upon an assignment for
the benefit of creditors or any other marshalling of the assets and liabilities
of any Borrower or otherwise, any payment or distribution of any kind (whether
in cash, property or securities) which is payable or deliverable upon or with
respect to the Claims shall be held in trust for the Administrative Agent and
the Lenders and shall be paid over or delivered to the Administrative Agent for
the benefit of the Lenders to be applied against the payment or prepayment of
the Guaranteed Obligations until the Guaranteed Obligations shall have been
indefeasibly paid in full. If any proceeding referred to in the preceding
sentence is commenced by or against any Borrower: (i) the Administrative Agent
is hereby irrevocably authorized and empowered (in its own name or in the name
of Guarantors or otherwise), but shall have no obligation, to demand, sue for,
collect and receive every payment or distribution referred to the preceding
sentence and give acquittance therefor and to file claims and proofs of claim
and take such other action (including, without limitation, voting the Claims or
enforcing any security interest or other lien securing payment of the Claims) as
the Administrative Agent may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of the Administrative Agent
hereunder; and (ii) Guarantors shall duly and promptly take such action as the
Administrative Agent may reasonably request (A) to collect the Claims for
account of the Administrative Agent and to file appropriate claims or proofs of
claim in respect of the Claims, (B) to execute and deliver to the Administrative
Agent such powers of attorney, assignments, or other instruments as it may
reasonably request in order to enable it to enforce any and all claims with
respect to, and any security interests and other liens securing payment of, the
Claims, and (C) to collect and receive any and all payments or distributions
which may be payable or deliverable upon or with respect to the Claims.
          (d) All payments or distributions upon or with respect to the Claims
which are received by Guarantor contrary to the provisions of this Guaranty
shall be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds and property held by Guarantors and shall be
forthwith paid over to the Administrative Agent in the same form as so received
(with any necessary endorsement) to be applied (in the case of cash) to, or held
as collateral (in the case of non-cash property or securities) for, the payment
or prepayment of the Guaranteed Obligations.
     (vii) Deferral of Subrogation. Until all of the Guaranteed Obligations have
been paid and performed in full, (i) Guarantors shall not exercise any rights of
subrogation, contribution or reimbursement against any Borrower or any Other
Guarantor of the Guaranteed Obligations, and (ii) Guarantor shall not exercise
any right to enforce any right, power or remedy which the Administrative Agent
or any Lender now has or may in the future have against Borrowers or any

7



--------------------------------------------------------------------------------



 



Other Guarantor and any benefit of, and any right to participate in, any
security for this Guaranty or for the obligations of Borrowers or any Other
Guarantor now or in the future held by the Administrative Agent or any Lender.
If Guarantor nevertheless receives payment of any amount on account of any such
subrogation, contribution or reimbursement rights or otherwise in respect of any
payment by Guarantor of the Guaranteed Obligations prior to payment and
performance in full of all of the Guaranteed Obligations, such amount shall be
held in trust for the benefit of the Administrative Agent and immediately paid
to the Administrative Agent for application to the Guaranteed Obligations in
such order and manner as the Administrative Agent may determine.
     (viii) Condition of Borrowers. Each Guarantor represents and warrants to
the Administrative Agent, for the benefit of the Lenders that: (a) this Guaranty
is executed at the request of Borrowers; (b) such Guarantor has established
adequate means of obtaining from Borrowers on a continuing basis financial and
other information pertaining to the business of each such Borrower; (c) such
Guarantor is now and will continue to be adequately familiar with the business,
operations, condition, and assets of Borrowers; (d) such Guarantor will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents; and (e) the agreements, waivers and
acknowledgements contained herein are knowingly made in contemplation of such
benefits. Each Guarantor hereby waives and relinquishes any duty on the part of
the Administrative Agent or any Lender to disclose to such Guarantor any matter,
fact or thing relating to the business, operations, condition, or assets of
Borrowers now known or hereafter known by the Administrative Agent or any Lender
during the life of this Guaranty. With respect to any of Guaranteed Obligations,
neither the Administrative Agent nor any Lender need inquire into the powers of
Borrowers or the officers or employees acting or purporting to act on its
behalf, and all Guaranteed Obligations made or created in good faith reliance
upon the professed exercise of such powers shall be guaranteed hereby.
     (ix) Representations and Warranties of Guarantor. Each Guarantor represents
and warrants to the Administrative Agent that all of representations and
warranties relating to such Guarantor contained in the Loan Agreement are true
and correct. Each Guarantor further represents and warrants to the
Administrative Agent that all of the representations and warranties set forth in
Schedule 1 hereto are true and correct as of the date hereof.
     (x) Payments. All payments made by Guarantors to or for the account of the
Administrative Agent or any Lender shall be made without condition or deduction
of any kind, including for any counterclaim, defense, recoupment of set-off. All
payments made by Guarantors hereunder shall be made free and clear of and
without deduction for any present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto (collectively, “Taxes”). Guarantors shall pay
such Taxes and shall promptly furnish to the Administrative Agent copies of any
tax receipts or such evidence of payment as the Administrative Agent or any
Lender may reasonably require.
     (xi) Costs and Expenses in Enforcement. Each Guarantor agrees to pay to the
Administrative Agent all out of pocket advances, charges, costs, and expenses,
including reasonable attorneys fees, incurred or paid by the Administrative
Agent in exercising any right, power, or remedy conferred by this Guaranty, or
in the enforcement of this Guaranty, whether or not an action is filed in
connection therewith.

8



--------------------------------------------------------------------------------



 



     (xii) Notices. All notices, requests, demands and other communications
which are required or may be given under this Guaranty shall be in writing and
shall be delivered to the parties hereto in the manner provided in the Loan
Agreement to the following addresses:

     
To Guarantors:
  Technical Olympic USA, Inc.
 
  Suite 500-N
 
  4000 Hollywood Blvd.
 
  Hollywood, FL 33021
 
  Facsimile: (954) 364-4037
 
  Attention: Patricia M. Petersen, Esq.
 
   
 
  c/o TOUSA Homes, L.P.
 
  c/oTechnical Olympic USA, Inc.
 
  Suite 500-N
 
  4000 Hollywood Blvd.
 
  Hollywood, FL 33021
 
  Facsimile: (954) 364-4037
 
  Attention: Patricia M. Petersen, Esq.
 
   
with a copy to:
  Greenberg Traurig P.A.
 
  1221 Brickell Avenue
 
  Miami, FL 33131
 
  Facsimile: (305) 579-0717
 
  Attention: Paul Berkowitz, Esq.
 
   
To Administrative Agent:
  Deutsche Bank Trust Company Americas
 
  200 Crescent Court, Suite 550
 
  Dallas, Texas 75201
 
  Facsimile: (214) 740-7910
 
  Attention: Ann Ramsey
 
   
With a copy to:
  Latham & Watkins LLP
 
  633 West Fifth Street, Suite 4000
 
  Los Angeles, California 90071
 
  Facsimile: (213) 891-8763
 
  Attention: Donald I. Berger, Esq.

Any party may change the address to which notices are to be sent by notice of
such change to each other party given as provided above.
     (xiii) Termination. The guarantees made hereunder (a) shall terminate when
all of the Guaranteed Obligations have been indefeasibly paid and performed in
full, and (b) shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Guaranteed Obligation is
rescinded or must otherwise be restored by any Lender or Guarantor upon the
bankruptcy or reorganization of any Borrower, Guarantor or otherwise.

9



--------------------------------------------------------------------------------



 



     (xiv) No Waiver; Cumulative Remedies. The rights, powers and remedies of
the Administrative Agent hereunder and under the other Loan Documents are
cumulative and in addition to all rights, power and remedies provided under any
and all agreements among Guarantors, Borrowers, the Administrative Agent and the
Lenders relating to the Guaranteed Obligations, at law, in equity or otherwise.
Any delay or failure by the Administrative Agent to exercise any right, power or
remedy shall not constitute a waiver thereof by the Administrative Agent or the
Lenders, and no single or partial exercise by the Administrative Agent of any
right, power or remedy shall preclude any other or further exercise thereof or
any exercise of any other rights, powers or remedies. Without limiting the
foregoing, the Administrative Agent on behalf of the Lenders is hereby
authorized to demand specific performance of this Guaranty at any time when
Guarantors shall have failed to comply with any of the provisions of this
Guaranty applicable to it.
     (xv) Amendments. Subject to Section 9.2 of the Loan Agreement, this
Guaranty may be Modified only by, and none of the terms hereof may be waived
without, a written instrument executed by each Guarantor and the Administrative
Agent.
     (xvi) Waivers. Each Guarantor warrants and agrees that each of the waivers
set forth in this Guaranty are made with such Guarantor’s full knowledge of
their significance and consequences, and that under the circumstances, the
waivers are reasonable and not contrary to public policy or law. If any of such
waivers are determined to be contrary to any applicable law or public policy,
such waivers shall be effective only to the maximum extent permitted by law.
     (xvii) Binding Agreement. This Guaranty and the terms, covenants, and
conditions hereof shall be binding upon and inure to the benefit of Guarantors,
the Administrative Agent, each Lender, and their respective successors and
assigns; provided, however, that Guarantors shall not be permitted to transfer,
convey, assign or delegate this Guaranty or any interest herein without the
prior written consent of the Administrative Agent and, to the extent required
pursuant to the Loan Agreement, the Lenders. Each Lender may assign its interest
hereunder in whole or in part in connection with an assignment of its interest
in the Guaranteed Obligations pursuant to Section 9.8(1) of the Loan Agreement.
     (xviii) GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES.
     (xix) JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
GUARANTY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF
THIS GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION

10



--------------------------------------------------------------------------------



 



OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS GUARANTY. EACH GUARANTOR
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.
     (xx) WAIVER OF JURY TRIAL. EACH GUARANTOR, AND BY ACCEPTANCE OF THIS
GUARANTY, THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS, WAIVES ITS RIGHTS TO
A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES TO THE
LOAN AGREEMENT AGAINST ANY OTHER PARTY OR ANY PARTICIPANT OR ASSIGNEE, WHETHER
WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. GUARANTOR, AND BY
ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS,
AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, GUARANTOR, AND BY ACCEPTANCE OF
THIS GUARANTY, THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS, FURTHER AGREES
THAT ITS RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY.
     (xxi) Severability. In case any one or more of the provisions contained in
this Guaranty should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision hereof in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the effect of which comes as close as possible to that of the
invalid, illegal or unenforceable provisions.
     (xxii) Miscellaneous. All words used herein in the plural shall be deemed
to have been used in the singular, and all words used herein in the singular
shall be deemed to have been used in the plural, where the context and
construction so require. Section headings in this Guaranty are included for
convenience of reference only and are not a part of this Guaranty for any other
purpose.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed as of the date first written above.

                  GUARANTORS:    
 
                TECHNICAL OLYMPIC USA, INC.    
 
           
 
  By:   /s/ Tommy McAden    
 
     
 
        Name: Tommy McAden         Title: Executive Vice President    
 
                TOUSA HOMES, L.P.    
 
           
 
  By:   /s/ Tommy McAden    
 
                Name: Tommy McAden         Title: Executive Vice President    

Signature page to Completion Guaranty

 



--------------------------------------------------------------------------------



 



Schedule 1
Representations and Warranties of Each Guarantor
1. Organization; Requisite Power and Authority; Qualification.

(a)   Such Guarantor (A) is either a corporation, a limited partnership or a
limited liability company duly incorporated, formed or organized, validly
existing, and in good standing under the laws of the state of its incorporation,
organization and/or formation, (B) is duly qualified to do business and is in
good standing under the laws of each jurisdiction in which the failure to be so
qualified and in good standing will have or is reasonably expected to have a
Material Adverse Effect, and (C) has all requisite corporate, partnership or
limited liability company power and authority to own, operate and encumber its
Property and to conduct its business as presently conducted and as proposed to
be conducted in connection with and following the consummation of the
transactions contemplated by this Agreement. Such Guarantor is a single member
limited liability company for purposes of federal income taxation and for
purposes of the tax laws of any state or locality in which it is subject to
taxation based on its income.   (b)   True, correct and complete copies of the
Organizational Documents of such Guarantor have been delivered to the
Administrative Agent and have not been Modified except to the extent indicated
therein. All of the Organization Documents are in full force and effect, and
there are no defaults under such Organizational Documents (including with
respect to any restrictions on Indebtedness contained therein), and no events
which, with the passage of time or giving of notice or both, would constitute a
default under such Organizational Documents (including with respect to any
restrictions on Indebtedness contained therein).   (c)   Such Guarantor has the
requisite power and authority to execute, deliver and perform this Agreement and
each of the other Loan Documents which are required to be executed on its
behalf. The execution, delivery and performance of each of the Loan Documents
which must be executed in connection with this Agreement by such Guarantor and
to which such Guarantor is a party and the consummation of the transactions
contemplated thereby are within such Guarantor’s partnership, company, or
corporate powers, have been duly authorized by all necessary partnership,
company, or corporate action and such authorization has not been rescinded. No
other partnership, company, or corporate action or proceedings on the part of
such Guarantor is necessary to consummate such transactions.   (d)   Each of the
Loan Documents to which such Guarantor is a party has been duly executed and
delivered on behalf of such Guarantor and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (subject
to bankruptcy, insolvency, reorganization, or other laws affecting creditors’
rights generally and to principles of equity, regardless of whether considered
in a proceeding in equity or at law), is in full force and effect and all the
terms, provisions, agreements and conditions set forth therein and required to
be performed or complied

 